DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 09/20/2021.  These drawings are unacceptable. In the reply filed 09/20/2021, applicant states the drawing is to correct the objection of drawing regarding “”the upper interface portion is formed separately from the spring component”. However, in the amended Fig. 11, the upper interface portion as labelled in the drawing appears to contain new matter. This upper interface portion is within a recess or a slot of the shank. There is no mentioning in the original disclosure regarding this embodiment. (e.g., last para. of p. 11 to the top of p. 12 as applicant stated in the reply). 
Therefore, the examiner maintains the drawings are objected to under 37 CFR 1.83(a) because they fail to show “”the upper interface portion is formed separately from the spring component” as described in the specification.  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “”the upper interface portion is formed separately from the spring component” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 3 recites “the spring assembly further comprises an upper interface portion for contacting a portion of the interchangeable cutting tip and a portion of the holding element.” This feature appears to be shown in Fig. 12 where it shows an upper interface portion (reverse “L”) (See p. 3, first para.) directly contacts with an interchangeable cutting tip. However, claim 3 depends on claim 1, which already recites “a spring assembly comprising a spring component in direct contact with the interchangeable cutting tip, .., causing elastic deformation of the spring component to provide a biasing force on the interchangeable cutting tip when the interchangeable cutting tip is axially displaced between the clamped position and the bump-off position.” Therefore, it is unclear how the spring assembly comprising a spring component directly contact with the interchangeable cutting tip and further comprising an upper interface portion (which is not an elastic deformable spring component) also contacting with the interchangeable cutting tip. The original disclosure does not disclose this and it is unclear of the limitation in claim 3 and its dependent claim 4-5.
Claim 16 recite similar limitation regarding “the upper interface portion contacting with an interchangeable cutting tip”. Claim 16 depends on claim 15, for the same reason states above, it creates new matter issue.
3The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-5, 8-11, 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-5 and 16-18, as set forth in Section 112 (a) above, it is not clear of the exact meaning of claims 3 and 16, and their dependent claims, respectively. The original disclosure does not describe or show both the spring component and the upper interface portion of the spring assembly contact the interchangeable tip. Therefore, it is unclear of their exact meanings.,
Claim 1 recites the limitation "the clamping pin" in line 21.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a clamping pin”.
Claim 15 recites the limitation "the initial position" in line 12, “the clamped position” in lines 13 and 15, and “the bump-off position” in line 15.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean claim 15 includes the following limitation after line 10 and before line 11:
 -- the interchangeable cutting tip being axially displaceable between: an initial position, which is assumed by the interchangeable cutting tip upon being received in the pocket of the shank; a clamped position, wherein the interchangeable cutting tip is fixedly held with respect to the shank; and a bump-off position, wherein the interchangeable cutting tip is not fixedly held with respect to the shank. --
Allowable Subject Matter
Claims 19-22 are allowed.
Claims 1, 8-11, and 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Clams 3-5 and 16-18 are not rejected over the prior art of record. However, at this time, it cannot be determined if they would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b), set forth in this Office action, due to the 112 (a) and (b) issue stated above.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner agrees with applicant’s argument that none of Glimpel et al., Verderber, and Borschert et al., alone or in combination, teaches “the holding element engages a clamping pin of the interchangeable cutting tip when the interchangeable cutting tip is axially displaced from the initial position to the clamped position, thereby causing elastic deformation of the spring component to provide a biasing force on the interchangeable cutting tip when the interchangeable cutting tip is axially displaced between the clamped position and the bump-off position. (Emphasis added). In no way whatsoever can the cup 121 in Verderber undergoes elastic deformation caused by the holding element engaging a clamping pin of an interchangeable cutting tip.” (p.10 3rd Para.) Examiner also agrees with applicant’s argument, the prior art of record does not teach every limitation of claim 19. (p.11)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 8-11, and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722